Citation Nr: 0513210	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for a left 
knee disability.





ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel






INTRODUCTION

The veteran had active military service from September 1974 
to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for PTSD.  
The veteran since has initiated an appeal of another, more 
recent, RO decision in June 2004 that increased the rating 
for his left knee disability from 10 to 20 percent.  He wants 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Since the veteran has initiated an appeal of the RO's June 
2004 decision concerning the rating for his left knee 
disability by submitting a timely notice of disagreement 
(NOD), but has not received a statement of the case (SOC) for 
this claim, it is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, to comply with the 
holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board, however, will decide his other claim for service 
connection for PTSD.

Also note that a preliminary review of the claims file shows 
the veteran, in May 2000, completed a power of attorney (POA) 
form (VA Form 21-22), designating the North Carolina Division 
of Veterans Affairs as his representative.  Thereafter, in 
correspondence dated in March 2005, his representative 
advised VA that it wished to revoke his POA in favor of this 
organization.  The North Carolina Division of Veterans 
Affairs indicated he had failed to cooperate with its efforts 
to secure a new VA Form 21-22 prior to certification of his 
case to the Board.  He has not executed a POA in favor of any 
other person or organization, so he is now unrepresented in 
this appeal.




FINDING OF FACT

The medical and other relevant evidence of record indicates 
it is just as likely as not the veteran has PTSD attributable 
to a confirmed stressor in service.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran has consistently maintained that PTSD is 
attributable to the consequences of an injury to one or both 
knees in a fall down a flight of stairs, aboard ship, during 
service.  He identifies the knee injury as his stressor, 
claiming that he has experienced a great deal of knee pain 
since he underwent knee surgery in service.  He points out 
that he has used alcohol and drugs to relieve the pain and 
bad dreams of the fall.  

Service medical records (SMRs) confirm the veteran sustained 
a left knee injury while in the military, in April 1976, 
after falling from a ladder.  He complained of pain, 
swelling, popping and instability in the knee (giving way) 
after the incident.  An arthrotomy and medial meniscectomy 
were performed during service.  Accordingly, there is no 
disputing a left knee injury occurred during service.  
Indeed, service connection has been granted for residuals of 
that injury.



A January 1976 service department treatment entry shows the 
veteran reported difficulty sleeping.  He denied anxiety or 
family problems that would keep him awake.  On physical 
examination, there were no outward signs of loss of sleep.  
The assessment was mild situational depression with insomnia.  

John C. Lindgren, M.D., a psychiatrist, in a June 2003 
statement, reported the veteran's history of the fall down a 
flight of stairs during service, severely injuring both 
knees.  It was noted that since the injury the veteran 
reported chronic PTSD symptoms.  The symptoms included 
distress at exposure to triggers that reminded him of past 
injury.  The diagnosis was PTSD.  An additional diagnosis was 
alcohol and drug abuse.  

The veteran was evaluated at a VA mental health clinic in 
July 2003 by a social worker.  The veteran reported 
experiencing several of the characteristic symptoms of PTSD, 
including nightmares of "falling down."  He also complained 
of mood swings.  The examiner noted that the veteran's 
recurring trauma stemmed from a fall down a flight of stairs 
while in the Navy.  The diagnoses were PTSD and 
major depressive disorder.  

A VA examination by a psychiatrist was performed in September 
2003.  The examiner stated that he had reviewed the claims 
file.  The veteran reported that his stressor involved 
falling down a ladder and hurting his knee.  He alleged that 
the fall was the source of his trauma.  The examiner reviewed 
the veteran's history and performed a current mental status 
examination.  

The examiner discussed the results of the examination in 
light of PTSD criteria, and his assessment follows.  The 
veteran stated he has nightmares, flashbacks, and intrusive 
thoughts of the fall down a ladder while he was aboard ship.  
He remarked that he was able to talk about his experience and 
had no avoidance phenomenon; that he had no trouble recalling 
what happened; that he was not emotionally numb; and that he 
did not have a sense of a foreshortened future.  He did state 
that he was less interested in social activities; that he was 
distant from other people; that he had a sleep disturbance; 
and that he was anxious and easily startled.  The examiner 
concluded that the veteran did not meet criteria for PTSD.  
The diagnoses included polysubstance abuse, in remission; and 
personality disorder, not otherwise specified.

The veteran presented at a VA mental health clinic in 
November 2003 on referral by his primary care physician for a 
PTSD evaluation.  The report of the psychological evaluation 
was apparently prepared by a psychology technician and 
cosigned by a licensed psychologist.  The veteran reported 
symptoms that included nightmares, substance abuse problems, 
insomnia and irritability.  He remarked that his worst 
experience in service was during a timed war training 
exercise when he fell down a flight of metal stairs, injuring 
himself.  He reported that he had dreams of falling down 
stairs.  He claimed that he experienced psychological and 
physiological distress from cues such as seeing stairs, 
escalators, military uniforms and hearing about the current 
war-all of these cues reminded him of the fall.  He 
indicated that he resorted to substance abuse (alcohol and 
cocaine) as a strategy of avoidance.  

During the November 2003 evaluation, the veteran identified 
other experiences he alleged as stressors, besides the fall 
aboard ship.  He remarked that he remained in fear during 
service after receiving racially motivated threats.  He 
indicated that his life was threatened several times by white 
servicemen and that racial slurs were directed against him.  
As well, he referred to a post-service incident, about one 
month before, in which a friend, a victim of a shooting, died 
in his arms awaiting the arrival of an ambulance.  

The examiner concluded that the veteran experienced 
symptomatology at an intensity and frequency that met the 
diagnostic criteria for PTSD.  Also noted was that the 
veteran had significant symptoms of major depression.  The 
diagnoses were PTSD and major depressive disorder.  Other VA 
outpatient treatment entries, dated from 2003 to 2005, 
include a diagnosis of PTSD and indicate that the veteran was 
enrolled in a PTSD treatment program.  Also noted was the 
veteran's history of substance abuse, now in remission.



Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated in May 2003 and August 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statements of the case (SSOC's), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  A record from 
a 
non-VA medical source has also been obtained.  The claimant 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He also was advised what 
evidence VA had requested and notified in the SOC and SSOC's 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the May 2003 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's July 2003 decision initially 
adjudicating his claim.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decisions, both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held, however, in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the August 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim.  The 
August 2004 VCAA letter requested that he provide or identify 
any evidence supporting his claim for service connection 
PTSD.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

Also bare in mind that, for the reasons discussed below, the 
Board is granting the claim for service connection for PTSD.  
So even were the Board to assume, for the sake of argument, 
there has not been compliance with the VCAA would amount to 
nothing more than harmless error because it is 
inconsequential since the veteran is receiving the requested 
benefit in full.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App.  April 14, 2005).




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Furthermore, service connection 
may be granted for a disease diagnosed after discharge from 
service when all the evidence establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  



Analysis

As mentioned, the service medical records disclose only one 
instance when the veteran complained of difficulty sleeping, 
and this was attributed to situational depression - not a 
stress-related mental illness such as PTSD.  There also were 
no documented recurrences of the depression or any other 
nervous symptoms noted during service.  A psychiatric 
disorder, identified as a major depressive disorder, was 
first diagnosed by VA clinicians more than 25 years after the 
veteran had completed his military service.  He has presented 
no medical opinion linking the major depressive disorder to 
any event or incident of his military service.  In sum, the 
single episode of depression noted during service was an 
acute and transitory phenomenon that resolved without 
producing chronic residual disability.  

Turning to PTSD, the veteran does not claim that his alleged 
stressors are based on combat exposure.  Rather, his 
principal alleged stressor is the fall during service, aboard 
ship, when he injured his left knee and required surgery.  He 
reports experiencing flashbacks and nightmares about the 
fall, while certain experiences such as seeing stairs and 
escalators he claims evoke reexperiencing of the trauma.

Since the veteran's reported stressors are not combat 
related, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressors occurred.  So the Board 
must determine whether his service records or other 
independent credible evidence corroborates his alleged 
stressors.  VA is not required to accept his uncorroborated 
account of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996) (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).

There is no disputing a left knee injury occurred during 
service.  The mere fact that VA has granted service 
connection for residuals of that injury is, itself, an 
acknowledgment the incident occurred.  A private 
psychiatrist, Dr. Lindgren, determined the veteran has PTSD.  
Indeed, this private physician predicated the diagnosis of 
PTSD exclusively on the impact of the veteran's fall and 
resulting left knee injury during service.  In the 
fulfillment of VA's duty to assist, the Board in its July 
2004 remand directed the RO to request that Dr. Lindgren 
provide a more in-depth explanation for his diagnosis of PTSD 
and purported linkage to the left knee injury in service.  
Unfortunately, he did not add further detail about the 
factors that figured into his diagnosis and opinion causally 
relating the PTSD to the incident in service.  Nevertheless, 
the current psychiatric examination report from Dr. Lindgren 
is based on the veteran's history and a mental status 
examination.  This favorable report therefore is entitled to 
considerable probative weight.

The Board has also taken note that, like Dr. Lindgren, some 
VA clinicians have rendered a diagnosis of PTSD.  In 
particular, the Board notes a VA psychology technician's 
November 2003 report, diagnosing PTSD, since this report is 
the most thorough in the record, other than the September 
2003 report by the VA psychiatrist.  In formulating a 
diagnosis of PTSD, the psychology technician discussed the 
veteran's history and performed a mental status evaluation.  
She emphasized the impact of the knee injury on a complex of 
symptoms currently experienced by the veteran, including 
dreams of falling down stairs and reexperiencing the trauma 
through cues like seeing stairs and escalators.  Although the 
veteran reported additional alleged stressors to the 
psychology technician, other than the knee injury during 
service, that clinician's assessment is clearly based at 
least in part on the impact of the knee injury alone.

The psychology technician's diagnosis of PTSD linked to the 
knee injury during service is endorsed as well by a VA 
clinical psychologist, who countersigned the psychology 
technician's report.  The Board finds this report, which 
obviously is favorable to the claim, is entitled to 
considerable probative weight.  Also favorable to the claim 
is a VA social worker's July 2003 report diagnosing PTSD 
based on the knee injury in service.

The Board is aware, as well, that a VA psychiatrist who 
reviewed the record and performed a comprehensive examination 
in September 2003 did not determine the veteran meets the 
criteria for a diagnosis of PTSD.  That examiner's report, 
unfavorable to the veteran's claim, is entitled to 
considerable probative weight, too.  But it is no more 
probative than the favorable opinions to the contrary 
mentioned.  


When, as here, the evidence is about equally balanced for and 
against the claim, the veteran is given the benefit of the 
doubt.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  So it is just as likely as not he has 
PTSD attributable to his left knee injury in service.


ORDER

Service connection for PTSD is granted.


REMAND


As already alluded to, the RO issued a decision in June 2004 
increasing the rating for the veteran's left knee disability 
from 10 to 20 percent.  And in a statement received in August 
2004, in response, he expressed dissatisfaction with the 
rating assigned; he wants an even higher rating.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  That statement was an NOD.  
See 38 C.F.R. § 20.201.

The RO has not, however, sent the veteran an SOC concerning 
this additional claim.  In Manlincon v. West, 12 Vet. App. 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) indicated that in a case, as here, where a 
veteran expressed disagreement in writing with an RO decision 
and the RO failed to issue an SOC, the Board should remand, 
rather than refer, the claim to the RO for issuance of an 
SOC.  The veteran then must be given an opportunity to 
perfect an appeal to the Board concerning this additional 
claim by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 C.F.R. § 20.200.



Accordingly, this claim concerning the rating for the left 
knee disability is REMANDED to the RO for the following 
action:

Send the veteran an SOC concerning 
whether he is entitled to a rating higher 
than 20 percent for his left knee 
disability.  Also advise him that he 
still needs to perfect an appeal to the 
Board concerning this additional claim by 
filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement).  
If, and only if, he perfects a timely 
appeal should this additional claim be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


